Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 2/10/2021 that has been entered and made of record. 
Response to Amendments
2. 	Claims1, 5, 6, 10, 11, 15, 19 are currently amended. Claims 3-4, 8, 13-14, and 18 are cancelled. No new claim is added. No New matter is being added.

Claim Objection
3.	Claim 10 and 19 objected to because of the following informalities:  Claims recites the abbreviation of the NFC and SSID must be fully cited and have abbreviation in parenthesis.  Appropriate correction is required.

Response to Arguments
4.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that the combination of Gelfenbeyn and Zhang neither teaches nor suggests the combination of limitations recited in claim 1. This is because neither Gelfenbeyn nor Zhang, taken alone or in combination, discloses or suggests the feature of “automatically executing a 
	Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the claim language is broad and taking broadest possible approach the current prior art of Gelfenbeyn does teach automated assistant invocation of appropriate agent and per para 002 it is an automated assistant that invokes agent user dialog. The reference document itself is automated dialog between user and agent. Examiner holds the rejection.
	Summary of Arguments: 
Regarding claim 1, Applicant argues that Gelfenbeyn neither discloses nor suggests automatically executing the service providing agent based on the obtained location information and then receiving the speech input in response to a notification message being displayed indicating execution of the service providing agent as claimed. provision of the service”, but only discloses “a waiting time regarding the service” (paragraph 0013 or Fig.8). (Remark page 10/11 para11/01)
	Examiner’s Response:
Regarding claim 1, applicant’s argument is respectfully considered but is moot based on the introduction of a new prior art. Similarly claims 10 and 19 argument is moot.
 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-2, 6-12,  and 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn et al (US 2018/0232664) in view of Yi Zhang et al (US 2018/0052664) in further view of William B. Rademaker (US2014/0074743). 
Gelfenbeyn para0002 teaches a method),   of providing a response message to a user input (Gelfenbeyn para0053 where the user input receives the response to the input) of a device (Gelfenbeyn fig1 device 106), the method comprising:
obtaining location information of the device (Gelfenbeyn para0065 where the user device location is being one of the parameter being parameter of the user device 106 as shown in fig3 step values of the parameter at 173);
based on the obtained location information (Gelfenbeyn para0065 where the user device location is being one of the parameter being parameter of the user device 106 as shown in fig3 step values of the parameter at 173), automatically executing a service providing agent from among a plurality of service providing agents (Gelfenbeyn para0066 where the selected agent is being interacting with requested service from multiple agents 140A-N in fig 3 step 124A, and para0067 where the user parameter which includes the location of device is used for selection of the agent please note that this is automated assistant system operated remotely and agent can be selected per abstract);
displaying
receiving a speech input from a user in response to the notification message (Gelfenbeyn para0079 fig3 the input 171 received from the device);
displaying a notification message indicating that the service providing agent has been executed (Gelfenbeyn para0085 fig3 step 176 a particular agent is selected and being display as the application is invoke it takes over user display per para 0014),
generating the response message based on the received speech input (Gelfenbeyn para0084-0085 where the response is received based on the user input 171 at step 174 for a particular agent at 176), the response message being related to a service provided by the executed service providing agent (Gelfenbeyn para0085 fig3 step 176 receives response from a particular selected agent by user and is agent context related); and
displaying the generated response message (Gelfenbeyn para0053 where the display is generating a response on the display) and the obtained additional information together (Gelfenbeyn para0053 where the additional information is generated by the automated assistant 110 based on the responsive content generated by agent),
wherein the trained model corresponds to the executed service providing agent and is one from among a plurality of trained models each trained for each of a plurality of services provided by the plurality of service providing agents (Gelfenbeyn abstract para0004 where the trained mode corresponds to plurality of service for a particular agent service to provide the appropriate response and per para0004, 0010 where the trained model corresponds to particular agent who could handle interaction with the user).
But let’s assume that Gelfenbeyn teaches a machine learning model bur further fails to clearly teach wherein the executed service providing agent 
However, Yi Zhang et al, herein after Zhang, teaches wherein the executed service providing agent generates the response message using a model trained using an artificial intelligence (Al) algorithm (Zhang para0046 where the service agents which offer and maintain real-time online user service dialogue system, the method discloses the intelligent virtual agents for generating response based on the artificial intelligence response based on machine learning per para 0045 and 0047). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified automated assistance invocation of appropriate agent of Gelfenbeyn et al with concept of using method and system for context sensitive intelligence virtual agents of Zhang et al. The motivation for doing so would be to have predictably and advantageously provided use of artificial intelligence model using machine learning model algorithm. 
But Gelfenbeyn modified by Zhang et al further fails to teach the amended claim obtaining additional information comprising a waiting time and the user’s place in line for the provision of the service.
However, William Rademaker, herein after Rademaker, teaches obtaining additional information comprising a waiting time and the user’s place in line for the provision of the service ( Rademaker para0071 service provider would place the customer in a line or other formation as they approach for pickup service providing amount of time for quick service).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified automated assistance invocation of appropriate agent of Gelfenbeyn et al with concept of using method and system for context sensitive intelligence virtual agents of Zhang et al and further combined with system and methods for managing curb-side delivery of Rademaker. The motivation for doing so would be to have predictably and advantageously provided user time of waiting and number in the line for service to know.
9. 	Regarding claim 2, Gelfenbeyn et al modified by Zhang et al and further modified by Rademaker teaches the method of claim 1, wherein the Al algorithm used to train the trained model includes at least one from among machine learning, neural network, gene, deep learning, or a classification algorithm (Zhang para 0047 where the AI uses NLP using machine learning model for training).
10.   	Regarding claim 6, Gelfenbeyn modified by Zhang and further in view of Rademaker teaches the method of claim 1, wherein the automatic executing of the service providing agent (Gelfenbeyn abstract para0066 where the selected agent is being interacting with requested service from multiple agents 140A-N in fig 3 step 124A)comprises: transmitting the location information to an intermediate server (Gelfenbeyn para0065 where the user device location is being one of the parameter being parameter of the user device 106 as shown in fig3 step values of the parameter at 173, where the intermediate server can be an automated assistant device 10);  48receiving information regarding which service providing agent from among the plurality of service providing agents corresponds to the location information in response to the transmitting of the location information to the intermediate server (Gelfenbeyn abstract para0004 where the trained mode corresponds to plurality of service for a particular agent service to provide the appropriate response from the automated assistant device-110 in fig 1 as a server); and based on the received information, executing the service providing agent that corresponds to the location information (Gelfenbeyn para0004, 0010 where the trained model corresponds to particular agent who could handle interaction with the user).  
11. 	Regarding claim 7, Gelfenbeyn modified by Zhang and in further view of Rademaker teaches the method of claim 1, wherein the generating of the response message comprises: converting the received speech input into text (Gelfenbeyn para0012 where the user speech is converted in to text); transmitting the text to an intermediate server (Gelfenbeyn para0012 where the text is transferred to automated assistance as a server); and receiving the response message from the intermediate server (Gelfenbeyn para0012 where the response is received from the automated assistance), the response message being generated based on the text (Gelfenbeyn para0012 where the response is based on the user speech/text).  
12.	Regarding claim 9, Gelfenbeyn modified by Zhang and in further view of Rademaker teaches the method of claim 1, further comprising: in response to the speech input, receiving information related to the service from a server that Gelfenbeyn para0013 where the various service can be available for the user). 
 
13. 	Regarding claim 10, Gelfenbeyn modified by Zhang teaches the method of claim 1, Wherein the obtaining of the location information of the device comprises (Rademaker para0020, 0028 where the GPS system is being utilized for obtaining the location of the device):
obtaining at least one of global positioning system (GPS) information and communication interface connection information (Rademakerpara0020, 0028 where the GPS tracking obtains the connection information and location of the device); and
determining a place where the device is currently located based on the obtained at least one of global positioning system (GPS) information and communication interface connection information (Rademaker para0020 and 0028 identifies the location of the customer and communicates to provide the customer or user information).
wherein the communication interface connection information includes at least one of NFC tagging information and SSID of Wi-Fi (Rademaker para 0023 where the WIFI network is being used for connection for communication).
14.	Regarding claim11, the arguments are analogues to claim1, are applicable, where the memory storing instruction where Gelfenbeyn para0155 having memory1130, a microphone on client device 106, display of the client device 106, and a processor of a client device 106 and GPS sensor on mobile device 106 of Zhang para0114.
15. 	Regarding claim12, the arguments are analogues to claim2, are applicable.
16.	Regarding claim16, the arguments are analogues to claim6, are applicable.
17.	Regarding claim17, the arguments are analogues to claim7, are applicable.
18.	Regarding claim19, the arguments are analogues to claim10, are applicable.
19.	Regarding claim 20, Gelfenbeyn modified by Zhang teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer (Gelfenbeyn para0031 where the non-transitory computer readable medium used for the instruction storing and execution).

Claims 5 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn et al (US 2018/0232664) in view of Yi Zhang et al (US 2018/0052664) further in view of Rademaker and in further view Thomas M. Issacson et al (2017/0345105).


20.    	Regarding claim 5, Gelfenbeyn et al modified by Zhang et al teaches the method of claim 1, further comprising: determining whether a payment is necessary (Gelfenbeyn fig 8 step882c and 882E determines the price of the flower being ordered as a payment for the user) confirming whether the service requested by the user has been provided (Gelfenbeyn fig 8 step 882E where the confirmation of the order and charges of the payment is verified);
displaying a message recommending the payment including an object for executing an application for performing payment based on a result of the determining (Gelfenbeyn fig 8 step 882E where the payment recommendation is being communicated to user and can be displayed on the user device 106 per para 0052 and shown in fig 10 display); and
But Gelfenbeyn modified by Zhang does not clearly teach executing an application for performing the payment, based on a user input in response to the message recommending the payment.
However, Issacson et al, herein after Issacson, teaches executing an application for performing the payment, based on a user input in response to the message recommending the payment (Issacson para0174 fig4C where the executing payment application performing/processing the payment based on the user spoken input at step 430).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified automated assistance invocation of appropriate agent of Gelfenbeyn et al with concept of using method and system for context sensitive intelligence virtual agents of Zhang et al and further combined with system and method for providing multiple payment of Issacson et al. The motivation for doing so would be to have predictably and advantageously provided use payment application for a user request through user input.
21.	Regarding claim15, the arguments are analogues to claim5, are applicable.
Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677